ON MOTION FOR REHEARING.
Jenkins, P. J.
The motion for rehearing presents no conten-, tion not already fully considered, except the question whether the petition alleged venue of the'trial city court over the defendant corporation sufficiently to withstand the general demurrer. This was dealt with in paragraph 2 of the original syllabus, where it was held that “the essential allegations of jurisdiction sufficiently appear in the body of the petition, and the contention that these al*720legations appear only in the ‘caption’ is not supported by the pleading.”
In the original brief of the plaintiff in error (defendant in the court below) it was stated: “The suit stated in the caption or preamble that C. Y. Nalley & Company was a corporation, having its principal office in Hall County, Georgia, but no such allegation in a numbered paragraph was made;” and “the petition stated in the caption, and before paragraph one of the petition, facts giving the court juris diction.” It was then stated: “Therefore, if this statement in the caption can be treated as an allegation of the petition, then it ivas not subject to the demurrer—contra, if it was not an allegation of the petition, then the demurrer should have been sustained.” This was the jurisdictional contention made in the original brief. The motion for rehearing, however, makes the new and additional contention that the following averments of the petition are repugnant to each other, and negative the jurisdiction of the trial court: “The petition of Dr. and Mrs. W. F. Moore, complaining against C. Y. Nalley & Company, a corporation organized and existing under the laws of the State of Georgia, with their principal office and place of business in the City of Gainesville, Georgia, shows to the court the following facts: . . Defendant has an office and place of doing business in the City of Buford, 550th District G. M. of Gwinnett County, and for the purpose of this suit is therefore subject to the jurisdiction of the court.”
The petition set forth an action in tort for damages resulting from alleged fraudulent representations by an agent of the defendant, who represented it in making the sale contract for the automobile in question. In the 5th paragraph it was alleged that the defendant by and through this agent “then and there” made the representations. There was a preceding averment fixing the date of the contract. As to the place of the transaction, the last averment preceding the words “then and there” was the above-quoted language of paragraph 1 that the defendant had an office and place of doing business in the stated militia district, city of Buford, Gwinnett Countjq within the territorial jurisdiction of the trial court. It was also conceded in the statement of facts made in 'the original brief of plaintiff in error that “the sale was made and the contract executed by and through the Gwinnett County agent and in Gwinnett County.” Movant, however, now contends that, un*721der article 6, section 16, paragraph 6, of the constitution, all civil cases, except those specifically provided in preceding paragraphs, “shall be tried in the county where the defendant resides;” that torts are not excepted; and that, under the decisions in Central Bank of Ga. v. Gibson, 11 Ga. 453, Northern Contracting Co. v. Maddox, 144 Ga. 686 (87 S. E. 892), and English v. Central of Ga. Ry. Co., 7 Ga. App. 264 (66 S. E. 969), and cases therein cited, the constitutional requirement that civil cases be tried in the county where the defendant resides applies to artificial as well as natural persons; so that the averments of the petition failed to show jurisdiction. Notwithstanding the general rule that a domestic corporation is deemed to reside where its principal office or place of business is situated, it has been held that the legislature may fix the residences of domestic corporations in counties where they establish agencies and places of business; and that since the legislature, in addition to similar legislation affecting particular kinds of corporations, has provided that “suits for damages, because of torts, wrong or injury done, may be brought in the county where the cause of action originated” against “any corporation . . chartered by authority of this State,” and that service “may be effected by leaving a copy of the writ with the agent of the defendant, or, if there, be no agent in the county, then at the agency or place of business” (Ga. L. 1884-5, p. 99, Code of 1933, § 22-1102), a domestic corporation may -be sued in tort “in the county where the cause of action originated, provided the defendant has an agent, agencjq or place of business in such county.” Tuggle v. Enterprise Lumber Co., 123 Ga. 480, 482 (51 S. E. 433); Citizens & Southern Bank v. Taggart, 164 Ga. 351, 356-358 (138 S. E. 898); Davis v. Central R. Co., 17 Ga. 323; Padrick v. Kiser Co., 33 Ga. App. 15, 18 (124 S. E. 901). Under these decisions, the question now raised by the motion for rehearing is whether the petition sufficiently alleged that the defendant had an office and place of doing-business within the territorial jurisdiction of the city court of Buford, and that the tort was committed within such jurisdiction.
It is the general rule that the words “then and there” refer to the time and place last specified, unless some phrase is used in connection therewith which shows that a different reference was intended. Voegrin v. American Steel & Wire Co., 263 Ill. 474, 477 (105 N. E. 332); Commonwealth v. McKenney, 80 Mass. (14 *722Gray), 1, 2; State v. Cotton, 24 N. H. 143. While the introductory paragraph of the petition stated that the defendant corporation had its principal office and place of business in a city in another county, the body of the petition expressly alleged that it had "an office and place of business in the City of Buford” within the territoriál jurisdiction of the court. There is no repugnancy in these averments. The allegation as to an office and place of business within the jurisdiction is the last reference to place preceding the allegation “then and there/’ stating where the alleged fraudulent representations were made and the alleged tort was committed. There is no other averment of place in the body of the petition preceding the words “then and there,” and it is manifest that they relate solely to the alleged location of the office and place of business in the militia district of Gwinnett County over which the court had jurisdiction. See Bowman v. Davis, 51 Ga. App. 478(4) (180 S. E. 917). The petition itself therefore sufficiently stated the venue as against the general demurrer, irrespective of any legal question as to the “caption,” and the court did not err in overruling the general demurrer. Paragraph 2 of the original syllabus has been slightly modified to accord with the ruling now made on the motion for rehearing.

Rehearing denied.